              Case 2:19-cv-00508-JAD-NJK Document 73 Filed 05/27/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Edward Shean Comminey, Jr.,                                 Case No.: 2:19-cv-00508-JAD-NJK

 4             Plaintiff                                         Order Overruling Objections

 5 v.
                                                                        [ECF Nos. 57, 58]
 6 Sam’s West Inc., et al.,

 7             Defendants

 8            In this premises-liability case, plaintiff Edward Shean Comminey, Jr., alleges that he was

 9 injured when the bench at a Sam’s Club food court gave way as he sat on it. He objects to

10 Magistrate Judge Nancy J. Koppe’s orders: (1) denying the parties’ stipulation that Comminey

11 undergo an independent medical examination under Rule 35 because it “fails to explain why

12 Court approval is necessary” given that parties are free to stipulate to discovery procedures

13 without court approval under Rule 29; 1 and (2) denying Comminey’s emergency motion to

14 extend the deadline to amend his complaint because his request was based on a speculative,

15 future need for an amendment. 2

16            When a litigant challenges a magistrate judge’s ruling on a pretrial matter like this one,

17 he must show that the “order is clearly erroneous or contrary to law.” 3 The objecting party

18 “must file and serve specific written objections” within “14 days after service of the order.” 4

19 “Replies

20

21
     1
         ECF No. 54.
22   2
         ECF No. 56.
23   3
         28 U.S.C. § 636(b)(1)(A); LR IB 3-1(a).
     4
         LR IB 3-1(a).
               Case 2:19-cv-00508-JAD-NJK Document 73 Filed 05/27/20 Page 2 of 3



 1 will be allowed only with leave of the court.” 5 “The district judge may affirm, reverse, or

 2 modify in whole or in part, the magistrate judge’s order” or “remand the matter to the magistrate

 3 judge with instructions.” 6

 4             Comminey posits that the magistrate judge’s denial of the stipulation was clearly

 5 erroneous because Local Rule 7-1(b) requires court approval—he claims that the medical-

 6 examination stipulation is not binding without it. 7 Comminey cites no authority for his

 7 proposition. Local Rule 7-1(b) provides that “[n]o stipulations relating to proceedings before the

 8 court, except those set forth in Fed. R. Civ. P. 29, are effective until approved by the court.”

 9 Federal Rule of Civil Procedure 29(a) and (b) provides that “[u]nless the court orders otherwise,”

10 parties may stipulate to scheduling details for depositions and may modify “other procedures

11 governing or limiting discovery.” However, “a stipulation extending the time for any form of

12 discovery must have court approval if it would interfere with the time set for completing

13 discovery, for hearing a motion, or for trial.” 8 Because the stipulation for a Rule 35 medical

14 examination is not “a stipulation extending the time for any form of discovery,” the magistrate

15 judge correctly determined that it did not require court approval. So I overrule Comminey’s

16 objection to that order.

17             For his second objection, Comminey argues that he will be prejudiced by having to refile

18 an extension request in two months once the defendants provide him the missing identities of the

19

20

21   5
         Id.
     6
22       LR IB 3-1(b).
     7
     ECF No. 57 at 3-4. Defendant Qualserv Solutions, LLC, did not reply to the objection, it filed
23 a motion to compel examination instead. ECF No. 59.
     8
         Fed. R. Civ. P. 29(b)

                                                       2
                Case 2:19-cv-00508-JAD-NJK Document 73 Filed 05/27/20 Page 3 of 3



 1 food-court manager and the associates who were working there the day he was injured. 9 He

 2 further submits that the denial makes him “vulnerable to the Court denying a Rule 15 motion

 3 based on missing the deadline to amend” 10 and that “[t]he better practice” 11 is to grant the

 4 extension before he has those names. However, he fails to cite a single authority to show that the

 5 magistrate judge’s order was clearly erroneous.

 6              “Once the pleadings amendment deadline has passed, a moving party must satisfy

 7 Federal Rule of Civil Procedure 16(b)’s ‘good cause’ standard to change the scheduling order’s

 8 deadlines before a court will consider on the merits whether Rule 15(a)’s liberal amendment

 9 standard has been satisfied.” 12 Should Comminey develop a proposed amendment, the court will

10 consider at that time whether he meets Rule16’s good cause standard—whether he has been

11 diligent in seeking the amendment—and whether the amendment should be granted under Rule

12 15(a)(2). Comminey fails to show that an extension of the amendment deadline is warranted in

13 this case and that the magistrate judge’s order was clearly erroneous, so I overrule his objection.

14                                               Conclusion

15              IT IS THEREFORE ORDERED that the plaintiff’s objections to the magistrate judge’s

16 rulings [ECF Nos. 57, 58] are OVERRULED, and the Magistrate Judge’s Orders [ECF Nos.

17 54, 56] are AFFIRMED.

18              Dated: May 27, 2020

19                                                            _________________________________
                                                                U.S. District Judge Jennifer A. Dorsey
20

21   9
         ECF No. 58 at 4.
22   10
          Id.
     11
          ECF No. 64 at 3.
23
     12
      Lamberth v. Clark Cty. Sch. Dist., 698 F. App’x 387, 389 (9th Cir. 2017) (quoting Johnson v.
     Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992)).
                                                      3
